Citation Nr: 0032861	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the left wrist. 

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist as secondary to a service-
connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to January 
1996.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The issue of entitlement to service connection for carpal 
tunnel syndrome of the left wrist will be discussed in the 
REMAND portion of this decision.


FINDING OF FACT

The veteran's post-traumatic arthritis of the left wrist is 
manifested by limitation in range of motion with pain, but 
has not caused favorable ankylosis in 20 to 30 degrees of 
dorsiflexion. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for post-traumatic arthritis of the left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215 
(2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he sustained 
a closed left distal radius fracture in April 1994.  He 
continued to suffer residuals of that injury after his 
separation from active duty in January 1996.  As such, an 
April 1996 rating decision granted service connection for 
post-traumatic arthritis of the left wrist.  The RO assigned 
a 10 percent disability evaluation effective as of February 
1996.  The veteran responded by filing a notice of 
disagreement with respect to the 10 percent evaluation, and 
this appeal ensued. 

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection to the present.  
Fenderson, 12 Vet. App. at 125-127; see also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history.")  

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Treatment 
records from VA and private sources have been obtained, and 
the veteran has been examined by VA for compensation 
purposes.  

In evaluating the veteran's left wrist disability, the RO 
considered VA outpatient treatment reports dated throughout 
1997.  When seen in May 1997, the veteran reported increased 
pain during the prior week after moving furniture.  The left 
wrist demonstrated full range of motion, and the assessment 
was tendonitis of the left wrist.  In October 1997, the 
veteran reported a two-week history of increased pain as a 
result of rainy weather.  Objectively, the left wrist 
exhibited good range of motion, with no evidence of edema, 
warmth, deformity, or tenderness to palpation.  The 
assessment was status post left wrist fracture and possible 
degenerative joint disease.  In December 1997, the veteran 
described occasional severe pain on the radial side of the 
left wrist.  Physical examination showed no swelling and no 
distal or radial ulnar joint instability.  Sensation was 
intact to light touch, and motor strength was 5/5 for all 
muscle groups.  The left wrist demonstrated 65 degrees of 
dorsiflexion, 45 degrees of palmar flexion, and full 
pronation and supination.  The assessment was "continued 
left wrist pain following distal radius fracture." 

The veteran was afforded a VA orthopedic examination in 
January 1998.  At that time, he reported pain in his left 
wrist which increased at the distal end of the radius with 
movement towards the thumb side.  There was no evidence of 
any locking of the wrist or numbness in any digits.  He 
indicated that pain was alleviated by relaxing the wrist and 
wearing a brace.  Range of motion testing showed dorsiflexion 
to 60 degrees, beyond which there was tightness and pain over 
the distal area of the radial carpal tunnel joint.  Palmar 
flexion was possible from zero to 50 degrees, ulnar deviation 
to 45 degrees, and radial deviation to 10 degrees.  
Finkelstein's testing was positive.  The hand intrinsic 
muscles revealed no atrophy, and there was no locking of the 
wrist.  The median, ulnar, and radial nerve distributions 
were intact.  Tinel's sign over the median, ulnar, and radial 
nerves, as well as the common sites of entrapment, were 
negative.  Based on these findings, the diagnoses were (1) 
status post left distal radius fracture with good healing and 
X-ray evidence of a small interosseous cyst in the 
scaphaolunate region, but no scaphoid nonunion and no carpal 
collapse; and (2) clinical evidence of DeQuervain's 
tenosynovitis.  The examiner commented that the left wrist 
demonstrated some limitation in range of motion due to a 
ligamentous dominant etiology rather than joint involvement, 
but that functional ranges of motion were still present. 

In October 1998, the veteran's left wrist was examined by 
Teri S. Formanek, M.D.  The veteran related that his left 
wrist was manifested by constant pain, swelling, tingling, 
and stiffness, all of which increased while working at a 
computer.  He described tingling in his fingers and pain over 
the volar side of his wrist.  He said that he was employed as 
a drug and alcohol technician at a VA medical center.  
Objectively, no outward deformity of the left wrist was 
observed.  On range of motion testing, pronation was full, 
supination was limited to 65 degrees, and flexion and 
extension were limited to about 50 percent.  Digital motion 
appeared normal.  There was slight tenderness around the 
dorsal carpus.  Phalen and Tinel testing were positive.  X-
rays revealed no residual deformity of the wrist, as the 
scapholunate angle and scapholunate interval were intact.  
Dr. Formanek attributed these findings to probable carpal 
tunnel syndrome and status post left distal radius fracture.  
He recommended that the veteran undergo an electromyography 
(EMG) and nerve conduction study.  He also opined that post-
traumatic carpal tunnel syndrome was related to the previous 
wrist injury and reflex sympathetic dystrophy.  

An EMG and a nerve conduction study of the left upper 
extremity were performed at a VA medical center in October 
1998 and were negative.  Additional VA outpatient treatment 
reports dated in 1998 are also of record.  Of particular 
relevance, entries dated in January and February 1998 include 
diagnoses of DeQuervain's tenosynovitis.  It was noted that 
the veteran was being treated with non-steroidal anti-
inflammatory drugs and that he wore a splint at night.  He 
said that pain was aggravated by lifting at work.  On 
physical examination, pain was present over the first 
abductor compartment on the left.  Finkelstein's testing was 
positive.  The left wrist demonstrated a full range of 
motion.  A June 1998 entry noted the veteran's complaints of 
increased left wrist pain, with recent temporary relief 
following an injection.  Objectively, the left wrist 
demonstrated a decrease in range of motion, pain with 
abduction and adduction, and mild synovitis.  The remainder 
of the examination was within normal limits, and the 
neurological examination revealed no focal deficits.  The 
assessment was chronic left wrist pain status-post injury and 
fracture of the left wrist in 1994.  It was recommended that 
the veteran continue to take Ibuprofen and wear a splint as 
needed.  

When seen in July 1998, the veteran's left wrist exhibited 
full range of motion, good strength in all directions, with 
mild pain and tenderness.  In August 1998, no findings were 
reported other than mild tenderness around the wrist area.  
The impression was wrist pain, etiology uncertain, probably 
post-traumatic.  It was noted that he had been wearing a 
splint on his left wrist at work. 

At a VA examination in November 1998, the veteran complained 
of pain at the left wrist which increased while using a 
keyboard at his job.  He also reported intermittent 
paresthesias over the hand.  The examiner noted that X-rays 
taken in January 1998 were unremarkable.  It was also noted 
that findings from an examination one month earlier were 
suggestive of carpal tunnel syndrome.  Although it was noted 
that an EMG study had been performed, the results were not 
available for review.  Physical examination revealed no 
atrophy of the left wrist or hand.  Dorsiflexion was 
decreased by approximately 15 degrees when compared to the 
right; otherwise range of motion was within normal limits and 
symmetrical.  There was decreased left hand grasp secondary 
to pain, and Finkelstein, Tinel and Phalen testing were all 
positive.  The examiner concluded with diagnoses of 
DeQuervain's syndrome and probable carpal tunnel syndrome of 
the left wrist.  The examiner added that the veteran's left 
hand condition was aggravated by his frequent wrist movements 
while working at a keyboard.  It was further noted that the 
above conditions may possibly be secondary to previous wrist 
trauma, but that an exact relationship could not be 
established.  The examiner suggested that results from the 
EMG study be forwarded to the Board.  

The veteran received additional VA treatment in December 1998 
for left wrist pain.  It was noted that both flexion and 
extension of the left wrist were 20 to 30 degrees less than 
normal.  The diagnosis was degenerative joint disease of the 
left wrist.  The veteran was seen again in February 1999, at 
which time a VA clinician attributed his symptoms to chronic 
DeQuervain's tenosynovitis and carpal tunnel syndrome. 

The veteran testified before a hearing officer at the RO in 
January 1999, as well as before the undersigned Veterans Law 
Judge in November 1999.  The veteran essentially maintained 
that the pain and swelling in his left wrist had increased 
since he left service which limited his activities.  He 
indicated that he was currently employed at a VA medical 
center, where left wrist discomfort interfered with his 
ability to use a keyboard.  He said that he had recently been 
assigned to a different position which did not require as 
much keyboard use.  He said that he treated this condition 
with exercises, heat, Ben-Gay, and pain medication.  He also 
explained that he wore a splint at work which kept the wrist 
stable and the thumb immobilized. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's left wrist disability is currently evaluated 
under Diagnostic Codes 5010 and 5215.  Under Diagnostic Code 
5010, arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under this code section, degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the wrist is evaluated under 
Diagnostic Code 5215.  A 10 percent rating is the highest 
evaluation for the major or minor extremity under this 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Therefore, the Board must determine whether any other 
applicable code provision warrants a higher evaluation for 
this disability.  

Diagnostic Code 5214 provides evaluations higher than 10 
percent where the wrist is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2000).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Disney v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, ankylosis has not 
been shown here.  Although the mobility of the veteran's left 
wrist has been limited by his service-connected disability 
(for which the 10 percent evaluation under Diagnostic Code 
5215 has been assigned), the left wrist has never been 
characterized as immobile, and, in any event, no fibrous or 
bony union across the joint (which would indicate 
consolidation of the joint) has been shown by X-ray report.  
In short, no diagnostic code affords the veteran an 
evaluation in excess of 10 percent at any time since the 
initial grant of service connection. 

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As the veteran is 
currently receiving the maximum disability rating available 
under Diagnostic Code 5215 for limitation of motion, 
consideration of functional loss due to pain would not lead 
to a higher evaluation.  Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, there has been no showing that the veteran's 
left wrist disability has caused marked interference with 
employment (beyond that interference contemplated in the 
currently assigned 10 percent rating), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
testified at his hearing that he was currently employed full 
time at a VA medical center.  Although he indicated that he 
had been reassigned to a position which required less 
keyboard work, it does not appear that he has had to miss 
significant time from work and such accommodation does not 
demonstrate marked interference with his employment.  Thus, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left wrist disability since the initial grant 
of service connection.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

An initial evaluation in excess of 10 percent for post-
traumatic arthritis of the left wrist is denied.




REMAND

The veteran contends that he currently suffers from carpal 
tunnel syndrome of the left upper extremity as a result of 
his service-connected left wrist disability.  A veteran may 
be awarded service connection by showing that he currently 
has a disability resulting from a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000); see also Allen v. Brown, 7 Vet. App. 439 
(1995).

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) provides that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered.  

In the present case, the evidence indicates that a VA 
examination may possibly aid in the establishment of 
entitlement to service connection for carpal tunnel syndrome.  
Several medical opinions of record have related the veteran's 
carpal tunnel syndrome to his service-connected left wrist 
disability.  In this regard, the November 1998 VA examination 
report includes a diagnosis of probable carpal tunnel 
syndrome of the left wrist, which the examiner said was 
possibly related to previous wrist trauma.  Dr. Formanek also 
articulated his opinion that the veteran had post-traumatic 
carpal tunnel syndrome from his previous wrist injury and 
reflex sympathetic dystrophy.  

It is unclear from the evidence of record as a whole, 
however, whether the veteran actually suffers from carpal 
tunnel syndrome.  Although a VA examiner indicated that the 
veteran probably had carpal tunnel syndrome of the left 
wrist, he was unable to establish an exact relationship and 
recommended that an EMG and a nerve conduction study be 
forwarded to the Board.  The only EMG study of record is the 
report of a VA study in October 1998 which showed no evidence 
of carpal tunnel syndrome.  VA clinicians, however, continued 
to attribute the veteran's problems to carpal tunnel syndrome 
of the left wrist.  Under these circumstances, further 
development is warranted to determine whether the veteran has 
carpal tunnel syndrome related to his service-connected left 
wrist disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to undergo a VA neurologic examination to 
determine whether he currently has carpal 
tunnel syndrome of the left wrist, and, 
if so, the likelihood that such condition 
is related to service or his service-
connected left wrist disability.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, but it is essential that 
appropriate diagnostic testing, such an 
electromyography (EMG) and a nerve 
conduction study (NCS), be performed 
unless they are not medically indicated.  

2.  If such examination and testing 
supports a diagnosis of carpal tunnel 
syndrome, the examiner should be asked to 
provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disorder is directly 
related to the veteran's period of 
military service, or to his service-
connected left wrist disability.  

3.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for carpal tunnel syndrome of 
the left wrist.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

